Citation Nr: 1004250	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-07 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability evaluation in 
excess of 70 percent for post traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for periodontal 
disease (claimed as a tooth condition).

3.  Entitlement to service connection for hypertension, to 
include as secondary to periodontal disease.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
periodontal disease (previously denied as a condition of the 
teeth).




REPRESENTATION

Appellant represented by:	Marshall Potter, Attorney


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
August 1971 and from May 1972 to February 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2007, June 2007, and October 
2008 rating decisions the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia.

In a January 2007 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation, effective June 23, 2004.  In an October 2008 
rating decision, the RO increased the initial evaluation to 
70 percent, effective June 23, 2004.

In January 2010, the Veteran's representative submitted a 
request for an extension of time to submit additional 
evidence with regard to PTSD and TDIU.  In addition, the 
Veteran's representative withdrew the Veteran's hypertension 
and dental claims.  

The Veteran's representative submitted additional evidence 
in support of the PTSD and TDIU appeals on January 19, 2010.  
The evidence was accompanied by a letter in which the 
representative declined to waive RO consideration of the 
evidence.  

With respect to the initial evaluation for PTSD, the Board 
is granting the maximum benefit available and, as discussed 
below, this action renders the TDIU issue moot; therefore a 
waiver of RO consideration of the evidence is not necessary.  
38 C.F.R. § 20.1304(c) (2009).  The request for extension is 
denied, because it is also moot. 


FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by symptoms 
approximating total occupational and social impairment since 
June 23, 2004.

2.  TDIU is a lesser benefit than a 100 percent rating for 
PTSD, the claims for TDIU and PTSD are premised on the same 
evidence.

3.  In a statement received by the Board dated January 12, 
2010, the Veteran's representative wrote that he wished to 
withdraw the appeals for entitlement to service connection 
for periodontal disease (claimed as a tooth condition); 
service connection for hypertension; and compensation under 
38 U.S.C.A. § 1151 for periodontal disease (previously 
denied as a condition of the teeth).


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 100 percent for 
PTSD have been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2009).

2.  The grant of a 100 percent rating for PTSD renders moot 
the appeal for entitlement to TDIU. 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2009).

3.  The criteria for withdrawal of an appeal by the 
Veteran's representative, as it relates to the issue of 
entitlement to entitlement to service connection for 
periodontal disease (claimed as a tooth condition), service 
connection for hypertension; entitlement to compensation 
under 38 U.S.C.A. § 1151 for periodontal disease (previously 
denied as a condition of the teeth). 38 U.S.C.A. 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2009); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

An appeal may be withdrawn in writing by an appellant or an 
appellant's representative in writing at any time before a 
Board decision.  38 C.F.R. § 20.204.  In a written statement 
received at the Board dated January 12, 2010, the Veteran's 
representative stated that he wanted to withdraw the appeal 
with regard to the issues of entitlement to service 
connection for periodontal disease (claimed as a tooth 
condition), entitlement to service connection for 
hypertension, to include as secondary to periodontal 
disease, and entitlement to compensation under 38 U.S.C.A. 
§ 1151 for periodontal disease (previously denied as a 
condition of the teeth).

Accordingly, the Board does not have jurisdiction to review 
these appeals and they are dismissed.

Veterans Claims Assistance Act of 2000

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance. 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Since the Board is granting the highest initial rating 
possible for PTSD, the claim is substantiated, and there are 
no further VCAA duties. Wensch v. Principi, 15 Vet. App. 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 
(2004) (holding that the notice and duty to assist 
provisions of the VCAA do not apply to claims that could not 
be substantiated through such notice and assistance).


Increased Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule). 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be 
assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history 
to ensure that the current rating accurately reflects the 
severity of the condition. The Board has a duty to 
acknowledge and consider all regulations that are 
potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The medical as well as industrial history is to 
be considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  



PTSD

Rating Criteria

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
which in turn, provides for ratings in accordance with the 
General Rating Formula for Mental Disorders.

Under the General Rating Formula, a 70 percent evaluation is 
warranted for PTSD if the Veteran exhibits occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine actives; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a 
work like setting); inability to establish and maintain 
effective relationships. Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. Id.

The schedular criteria incorporate the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 
4.130.

The Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).

A GAF score of 31-40 indicates some impairment in reality 
testing or communications or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood. Id.

A GAF score of 41-50 is assigned where there are, "serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.

A GAF score of 51-60 rating indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Id.

A GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, such as 
occasional truancy, or theft within the household, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Id.

Background 

A June 2004 VA treatment record shows that the Veteran 
reported experiencing intrusive thoughts with dreams and 
nightmares, avoidance symptoms manifested by avoiding 
conversations, movies or reminders of trauma, and 
hyperarousal symptoms of sleep disturbance, increased 
startle response, and hypervigilance.  He denied any acute 
psychotic symptoms, panic attacks, periods of mood swings, 
active suicidal or homicidal ideations, or plans.  

The examiner noted the Veteran had a VA psychiatric 
inpatient admission in March 2004 during which he was 
diagnosed as having substance dependence and dysthymia.  The 
examiner noted the Veteran was alert and cooperative with 
good eye contact.  The examiner stated the Veteran had a 
good fund of knowledge and was of average intelligence.  The 
Veteran sobbed and cried while describing his military 
experiences.  

The examiner found that Veteran's speech had normal rhythm 
and flow.  His insight and judgment were intact with no 
looseness of associations or flight of ideas noted.  He was 
oriented to time, date, place and person.  Immediate recall 
was intact and showed no recent or remote memory deficits.  
No delusions or hallucinations were noted.  Thoughts were 
logical, goal directed, coherent and relevant, however, 
attention and concentration span were impaired.  Mood was 
depressed and affect was appropriate to thought content.  
The examiner noted the Veteran remained preoccupied with 
past traumatic experiences through nightmares.  The examiner 
diagnosed PTSD and assigned a GAF of 45.

In September 2004 VA treatment records, the Veteran reported 
that he had no new symptoms since his last visit.  He 
reported sleeping better, however he was still interrupted 
with nightmares.  The examiner noted he continued to "harp" 
over his discriminatory incidents in the past.  He felt good 
about the improvement in symptoms and denied any active 
thoughts of suicide, homicide, or psychotic symptoms.  The 
examiner noted he was interactive during the session with 
good eye contact and able to verbalize his feelings.  Speech 
had normal rhythm and flow and he had a fairly good fund of 
knowledge.  No memory problems were noted. Thoughts were 
logical and goal directed and no active delusions or 
hallucinations were noted.  His mood was dysphoric and had a 
full range of affect.  Insight and judgment were fair.  The 
examiner diagnosed the Veteran with PTSD and assigned a GAF 
of 45.

VA treatment records dated in April 2005, show that the 
Veteran reported that he was sleeping better but still 
interrupted due to dreams and nightmares.  He stated that at 
times he cried in his room when thinking about his past.  He 
denied any active psychotic symptoms, or thoughts of suicide 
or homicide.  He remained active in daily affairs and was 
working on a part-time basis with the school system.  The 
examiner noted the Veteran was interactive during the 
session and able to verbalize his feelings with speech that 
had normal rhythm and flow.  Attention and concentration 
span were fair.  No memory problems were noted. Thoughts 
were logical and goal directed.  No active delusions or 
hallucinations were noted.  His mood was depressed and had 
full range of affect.  Insight and judgment were fair.  The 
examiner diagnosed the Veteran with PTSD and assigned a GAF 
of 45.

VA medical records dated December 2006 indicated the Veteran 
was unemployed.

In a May 2007 VA treatment record, the Veteran reported he 
was still bothered by intrusive thoughts related to his 
trauma and he had feelings of sadness.  He reported he 
learned better ways to cope with his stressors.  He had been 
unable to secure employment job due to his emotional 
problems.  He continued to experience intrusive thoughts and 
nightmares.  He denied any active thoughts of suicide, 
homicide, or active psychotic symptoms.  

The examiner noted the Veteran was interactive during the 
session and able to verbalize feelings with speech of normal 
rhythm and flow.  He had a fairly good fund of knowledge.  
Attention and concentration span were fair with no memory 
problems. Thoughts were logical and goal directed.  No 
active delusions or hallucinations were noted.  His mood was 
depressed and had full range of affect.  Insight and 
judgment were fair.  The examiner diagnosed the Veteran with 
PTSD and assigned a GAF of 45.

In July 2008, the Veteran was afforded a VA examination.  
The Veteran reported his current symptoms were constant 
insomnia, irritability, anger, nightmares, anxiety, 
isolation, and paranoid ideations.  

The examiner noted the Veteran's orientation and 
communication were within normal limits.  Behavior was 
appropriate.  Affect and mood were abnormal with disturbance 
of motivation and mood.  The Veteran was sad and "wailing" 
at times throughout the interview.  There was abnormal 
speech which occurred persistently, that was slow, somewhat 
confusing, and irrelevant.  His concentration was poor.  The 
Veteran' appeared to be overwhelmed when talking about 
Vietnam.  Panic attacks were absent.  There were no 
delusions observed, no hallucinations were present, and 
obsessional rituals were absent.  Though processes were 
grossly impaired and somewhat slow.  Judgment was not 
impaired and abstract thinking was normal.  Memory was 
mildly impaired.  Suicidal ideation was absent.  Homicidal 
ideation was present, including disturbing thoughts about 
harming others, he believed the Army "did him wrong" and 
because of that he would at times have fantasies of harming 
people, however, the Veteran stated he would kill himself 
before harming others.  

The examiner diagnosed PTSD and assigned a GAF of 45.  The 
examiner noted the Veteran had difficulty establishing and 
maintaining effective work/school and social relationships 
because of his condition and would continue to have a 
"checkered and troublesome" work history. He opined there 
was a possibility of the Veteran becoming unemployable for a 
long time.  The prognosis was very guarded.

In a private psychological examination conducted, in 
December 2007, JDB, PhD, diagnosed severe and chronic PTSD 
and indicated the Veteran's ability to function in the 
workplace by following work rules, relating to coworkers, 
using judgment, interacting with supervisors, and dealing 
with work stresses was poor.  JDB assigned a GAF of 40.

In March 2009, the Veteran reported that he was able to find 
work with the school board.  He reported sleeping problems, 
intrusive thoughts and feelings of sadness.  He denied any 
active psychotic symptoms with no thoughts of suicide or 
homicide.  The Veteran was diagnosed with PTSD and assigned 
a GAF of 45.

In July 2009 VA medical treatments records, the Veteran 
reported he lost his job because he could not get along with 
his supervisor.  He reported intrusive thoughts and feelings 
of sadness.  He denied any active psychotic symptoms or 
thoughts of suicide or homicide. His mood was depressed with 
a restricted affect.  He continued to experience intrusive 
thoughts and nightmares. Insight and judgment were fair.  
The examiner diagnosed the Veteran with PTSD and assigned a 
GAF of 45.
 
A November 2009 report submitted by Ability Management 
Associates indicated the Veteran's PTSD symptomatology would 
cause an inability to obtain and engage in employment 
consistent with his education, training, and occupational 
experience.  

Analysis

Since June 2004, the Veteran has had GAF scores range from 
40 to 45. These are indicative of serious occupational and 
social impairment with an inability to work or have friends.  
VA examiners have noted the serious nature of the 
disability, including extreme isolation and limited 
likelihood that he could maintain employment.  

The evidence shows that the Veteran reported in a May 2007 
VA treatment record that he had been unable to secure a job 
due to his emotional problems, but that even before that 
date he had to frequently leave work due to irritability, 
and that his employment was marginal. Although the Veteran 
was able to work during portions of the appellate period, in 
reality the Veteran did not work consistently and had total 
occupational impairment.

Mental health professionals, as shown by the GAF scores, 
have assessed the Veteran's PTSD as causing symptoms that 
would approximate total occupational and social impairment.  
The evidence shows that the Veteran's symptoms more closely 
approximate total occupational and social impairment, 
contemplated by a 100 percent rating, than the criteria for 
a 70 percent rating. 

As such, the evidence is in favor of the grant of a 100 
percent rating for the period since the effective date of 
service connection.  A 100 percent rating is, therefore, 
granted. 38 C.F.R. §§ 4.7, 4.21 (2009).  This is the maximum 
rating provided under applicable laws and regulations.

TDIU

TDIU is provided where the combined schedular evaluation for 
service connected diseases and disabilities is less than 
total, or 100 percent. 38 C.F.R. § 4.16(a). TDIU is 
considered a lesser benefit than the 100 percent rating, and 
the grant of a 100 percent rating renders moot the issue of 
entitlement to TDIU for the period when the 100 percent 
rating is in effect. VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 
(1999).

The grant of a 100 percent rating for PTSD renders the 
February 2007 claim for TDIU moot for the period beginning 
June 23, 2004, the effective date of the total rating for 
PTSD.  The appeal as to the TDIU issue is therefore, 
dismissed.


ORDER

A 100 percent rating for PTSD is granted, effective June 23, 
2004.

The appeal for entitlement to TDIU is dismissed.

The appeal, as to the issue of entitlement to service 
connection for periodontal disease (claimed as tooth 
condition), is dismissed.

The appeal, as to the issue of entitlement to service 
connection for hypertension, to include as secondary to 
periodontal disease, is dismissed.

The appeal, as to the issue of entitlement to service 
connection for compensation under 38 U.S.C.A. § 1151 for 
periodontal disease (previously denied as a condition of the 
teeth), is dismissed.





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


